El Juez Asociado Señor Wole
emitió la opinión del tribunal.
El incidente en este caso surgió bajo los hechos del recurso núm. 7276 que acabamos de resolver y envolvía un injunction. Hubo una resolución de este tribunal requiriendo al deman-*164dado para que mostrara cansa por la cual la apelación no debía desestimarse por abandono. El demandado Cristóbal Cruet Carrasquillo replicó que creía haber radicado la trans-cripción de autos y la elevó. Como la apelación en el caso núm. 7276 lia sido desestimada, la cuestión en éste resulta académica y el mismo debe también ser desestimado.
El Juez Asociado Señor Córdova Dávila no intervino.